                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                           4:19CR3051

      vs.
                                                              ORDER
RICK KARNES,            and        O'NEILL
VENTURES, LLC,

                     Defendants.


      During the conference call was held today, defense counsel informed the
court that the parties are currently engaged in plea negotiations. Defendants ask
the court for additional time to complete those discussions before placing this
case on the trial calendar. The government does not object. The court finds that
in the interests of justice will be served by further continuing the setting of a trial
date. Accordingly,

       IT IS ORDERED:

      1)     A trial date will not be set at this time. Instead, a status conference
             will be held before the undersigned magistrate judge at 10:00 a.m.
             on February 26, 2020 by telephone. All participants shall use the
             conferencing information provided by the court to participate in the
             call. Counsel for the parties shall be present at the conference.

      2)     The Court further finds that in the interest of justice, the time
             between today’s date and February 26, 2020 shall be deemed
             excludable time in any computation of time under the requirements
             of the Speedy Trial Act, because although counsel have been
             diligent, additional time is needed to fully explore the appropriate
             course of action for resolving this case. 18 U.S.C. 3161(h)(7).

      January 22, 2020.                       BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
